     Case 1:20-cv-00693-NONE-EPG Document 16 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARWYN LEWIS,                                      No. 1:20-cv-00693-NONE-EPG
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN PART
14    UNITED STATES OF AMERICA, et al.,
                                                         (Doc. No. 15)
15                       Defendants.
                                                         ORDER DIRECTING CLERK TO APPOINT
16                                                       DISTRICT JUDGE FOR PURPOSE OF
                                                         CLOSING CASE
17

18

19          Plaintiff, Darwyn Lewis (“plaintiff”), proceeding pro se and in forma pauperis, filed the

20   complaint initiating this action on May 18, 2020. (Doc. No. 1.) The matter was referred to a
21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On October 16, 2020, the assigned magistrate judge screened the then-operative complaint

23   and found that it failed to state any cognizable claims. (Doc. No. 11.) Findings and

24   recommendations were issued recommending that “[t]his action be dismissed with prejudice for

25   failure to state a claim and failure to comply with a court order”; and “[t]he Clerk of Court be

26   directed to close this case.” (Doc No. 15 at 10.)
27          Plaintiff was provided an opportunity to file objections to the findings and

28   recommendations. The deadline to file objections has passed, and plaintiff has not filed
                                                         1
     Case 1:20-cv-00693-NONE-EPG Document 16 Filed 12/08/20 Page 2 of 2


 1   objections or otherwise responded to the findings and recommendations.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 3   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds it appropriate to adopt the findings and recommendations to the extent that they

 5   dismiss for failure to comply with a court order. The court therefore finds it unnecessary to

 6   address the alternative recommendation that the case be dismissed for failure to state a claim.

 7          Accordingly, THE COURT HEREBY ORDERS that:

 8          1.      The findings and recommendations issued on October 16, 2020, (Doc. No. 15) are

 9                  ADOPTED IN PART;

10          2.      Plaintiff’s amended complaint is dismissed with prejudice for failure to comply

11                  with a court order; and
            3.      The Clerk of Court is directed to appoint a district judge for the purpose of closing
12
                    this case and CLOSE this case.
13

14   IT IS SO ORDERED.

15      Dated:     December 7, 2020
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
